        Case 1:18-cv-00461-SAG Document 85-1 Filed 03/01/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                 NORTHERN DIVISION

JEFF HULBERT, et al.                         *

       Plaintiffs                            *

       v.                                    *      Case No. 1:18-CV-00461-SAG

SGT. BRIAN T. POPE, et al.                   *

       Defendants                            *

*      *       *        *     *      *       *      *       *      *       *      *       *


                                            ORDER


       Upon consideration of the Consent Motion to Extend Time for Filing Reply Memorandum,

it is this ____ day of ____________________ 2021, by the United States District Court for the

District of Maryland,

       ORDERED that the Consent Motion to Extend Time for Filing Reply Memorandum be,

and it is hereby GRANTED; and it is further

       ORDERED that Defendants shall file a Reply Memorandum in support of the Motion for

Summary Judgment on or before March 17, 2021.




                              ___________________________________________________
                              Judge, United States District Court for the District of Maryland


       cc:     All parties and counsel of record
